Case 6:19-cv-00716-LRH Document 20 Filed 09/24/20 Page 1 of 10 PageID 927




                            UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

 BERNARDO PEREZ o/b/o
 CLAIMANT PEREZ,

                         Plaintiff,

 v.                                                           Case No: 6:19-cv-716-Orl-LRH

 COMMISSIONER OF SOCIAL
 SECURITY,

                         Defendant.


                                  MEMORANDUM OF DECISION
        Plaintiff Bernardo Perez (“Plaintiff”) on behalf of Amy Perez (“Claimant”), appeals the

 Commissioner of Social Security’s final decision denying Claimant’s application for disability

 benefits.   (Doc. 1).   Plaintiff raises several arguments challenging the Commissioner’s final

 decision and, based on those arguments, requests that the matter be reversed and remanded for

 further proceedings. (Doc. 19 at 14-16, 18-19, 22-26, 29-30, 32). The Commissioner argues that

 the Administrative Law Judge (“ALJ”) committed no legal error and that her decision is supported

 by substantial evidence and should be affirmed. (Id. at 16-22, 26-32). Upon review of the record,

 the Court finds that the Commissioner’s final decision is due to be REVERSED and REMANDED

 for further proceedings.

 I.     Procedural History

        This case stems from Claimant’s January 13, 2015 application for supplemental security

 income (“SSI”). (R. 214-24). Claimant alleged a disability onset date of November 2, 2003. (R.

 214). Claimant’s application was denied on initial review and on reconsideration. The matter then

 proceeded before an ALJ. Prior to the hearing, on June 3, 2017, Claimant passed away. (R. 20).
Case 6:19-cv-00716-LRH Document 20 Filed 09/24/20 Page 2 of 10 PageID 928




 On July 13, 2017, Plaintiff, who was Claimant’s husband, was substituted into the action as the

 claimant. The ALJ held a hearing on February 22, 2018, at which Plaintiff and his representative

 appeared.   (R. 40-67). 1   The ALJ entered a decision on April 2, 2018 denying Claimant’s

 application for disability benefits. (R. 20-34). Plaintiff requested review of the ALJ’s decision,

 but the Appeals Council denied his request. (R. 1-3). This appeal followed.

 II.    The ALJ’s Decision

        In reaching her decision, the ALJ performed the five-step evaluation process set forth in 20

 C.F.R. § 416.920(a). 2 First, the ALJ determined that Claimant did not engage in substantial gainful

 activity after January 13, 2015.    (R. 23).   Next, the ALJ found Claimant suffered from the

 following severe impairments: degenerative disc disease and essential hypertension. (Id.). The

 ALJ also found that Claimant suffered from the following non-severe impairments: frequent

 headaches; fibroids; right shoulder pain; kidney problems; liver problems; chronic obstructive

 pulmonary disease; diabetes; and obesity.      (R. 23-24).   The ALJ, however, determined that

 Claimant did not have an impairment or combination of impairments that met or medically equaled

 any listed impairment. (R. 24).

        The ALJ next found that Claimant had the residual functional capacity (“RFC”) to perform



        1
           The ALJ originally held a hearing on October 3, 2017 but postponed it once it became
 clear that Plaintiff needed the assistance of an interpreter. (R. 68-79).
        2
           An individual claiming Social Security disability benefits must prove that he or she is
 disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (citing Jones v. Apfel, 190 F.3d
 1224, 1228 (11th Cir. 1999)). The five steps in a disability determination include: (1) whether the
 claimant is performing substantial, gainful activity; (2) whether the claimant’s impairments are
 severe; (3) whether the severe impairments meet or equal an impairment listed in 20 C.F.R. Part
 404, Subpart P, Appendix 1; (4) whether the claimant can return to his or her past relevant work;
 and (5) based on the claimant’s age, education, and work experience, whether he or she could
 perform other work that exists in the national economy. See generally Phillips v. Barnhart, 357
 F.3d 1232, 1237 (11th Cir. 2004) (citing 20 C.F.R. § 404.1520); see also 20 C.F.R. § 416.920(a).



                                                 -2-
Case 6:19-cv-00716-LRH Document 20 Filed 09/24/20 Page 3 of 10 PageID 929




 sedentary work as defined by 20 C.F.R. 416.967(a) 3 with the following specific limitations:

        [Claimant] could lift and carry, push and pull 10 pounds occasionally and less than
        10 pounds frequently; she could sit for six hours of an eight-hour workday and stand
        and/or walk for up to two hours each in an eight-hour workday with normal breaks;
        she could occasionally balance, kneel or crawl, but could never climb, stoop or
        crouch; she should avoid concentrated exposure to vibrations and work place hazards,
        such as dangerous machinery or exposed heights; she should avoid concentrated
        exposure to temperature extremes and should avoid concentrated exposure to
        pulmonary irritants such as fumes, chemicals, dust and gases.

 (Id.). The ALJ found Claimant would have been unable to perform her past relevant work. (R.

 32). The ALJ, however, determined that Claimant could have performed other work in the national

 economy, including final assembly worker, telephone information clerk, and call out operator. (R.

 33). Accordingly, the ALJ concluded that Claimant was not disabled between the first date she did

 not engage in substantial gainful activity (January 13, 2015) through the date of her death (June 3,

 2017). (R. 34).

 III.   Standard of Review

        The scope of the Court’s review is limited to determining whether the Commissioner applied

 the correct legal standards and whether the Commissioner’s findings of fact are supported by

 substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). The

 Commissioner’s findings of fact are conclusive if they are supported by substantial evidence, 42

 U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence as a

 reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125 F.3d

 1436, 1440 (11th Cir. 1997). The Court must view the evidence as a whole, taking into account




        3
            Sedentary work is defined as “lifting no more than 10 pounds at a time and occasionally
 lifting or carrying articles like docket files, ledgers, and small tools. Although a sedentary job is
 defined as one which involves sitting, a certain amount of walking and standing is often necessary
 in carrying out job duties. Jobs are sedentary if walking and standing are required occasionally and
 other sedentary criteria are met.” 20 C.F.R. § 416.967(a).


                                                 -3-
Case 6:19-cv-00716-LRH Document 20 Filed 09/24/20 Page 4 of 10 PageID 930




 evidence favorable as well as unfavorable to the Commissioner’s decision, when determining

 whether the decision is supported by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560

 (11th Cir. 1995). The Court may not reweigh evidence or substitute its judgment for that of the

 Commissioner, and, even if the evidence preponderates against the Commissioner’s decision, the

 reviewing court must affirm it if the decision is supported by substantial evidence. Bloodsworth v.

 Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

 IV.     Analysis

         Plaintiff raises the following assignments of error: 1) the ALJ erred by relying on the

 Vocational Expert’s testimony; 2) the ALJ did not explain why she rejected some of the limitations

 contained in Dr. Scott Silas’ opinion; 3) the ALJ’s credibility determination is not supported by

 substantial evidence; and 4) the ALJ erred by finding Claimant’s kidney impairment was not severe.

 (Doc. 19 at 14-16, 18-19, 22-26, 29-30). The Court will begin with the second assignment of error,

 because it is dispositive of this appeal.

         Plaintiff contends that the ALJ erred by not explaining why she rejected some of the

 limitations in Dr. Silas’ opinion. (Doc. 19 at 18-19). The Commissioner responds by noting that

 Dr. Silas was an examining physician and his opinion was therefore not entitled to any special

 deference. (Id. at 20). The Commissioner also argues that the ALJ was under no obligation to

 discuss and weigh each aspect of Dr. Silas’ opinion and, therefore, did not commit error by failing

 to explain why she rejected certain portions of Dr. Silas’ opinion. (Id. at 20-21). Finally, the

 Commissioner argues that the ALJ largely accepted Dr. Silas’ opinion and, for the limitations she

 implicitly rejected, substantial evidence supports that determination. (Id. at 21-22).

         The ALJ is tasked with assessing a claimant’s RFC and ability to perform past relevant work.

 Phillips, 357 F.3d at 1238. The RFC “is an assessment, based upon all of the relevant evidence, of




                                                  -4-
Case 6:19-cv-00716-LRH Document 20 Filed 09/24/20 Page 5 of 10 PageID 931




 a claimant’s remaining ability to do work despite his impairments.” Lewis, 125 F.3d at 1440. In

 determining a claimant’s RFC, the ALJ must consider all relevant evidence, including the medical

 opinions of treating, examining and non-examining medical sources, as well as the opinions of other

 sources. See 20 C.F.R. § 416.945(a)(3); see also Rosario v. Comm’r of Soc. Sec., 490 F. App’x

 192, 194 (11th Cir. 2012). 4

        The ALJ must consider a number of factors in determining how much weight to give each

 medical opinion, including: 1) whether the physician has examined the claimant; 2) the length,

 nature, and extent of the physician’s relationship with the claimant; 3) the medical evidence and

 explanation supporting the physician’s opinion; 4) how consistent the physician’s opinion is with

 the record as a whole; and 5) the physician’s specialization. 20 C.F.R. § 416.927(c).

        A treating physician’s opinion must be given controlling weight, unless good cause is shown

 to the contrary. 20 C.F.R. § 416.927(c)(2) (giving controlling weight to the treating physician’s

 opinion unless it is inconsistent with other substantial evidence); see also Winschel, 631 F.3d at

 1179. The opinion of an examining physician, on the other hand, is generally not entitled to any

 special deference. McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (citing Gibson v.

 Heckler, 779 F.2d 619, 623 (11th Cir. 1986)).

        Regardless of whether the opinion is from a treating, examining, or non-examining source,

 the ALJ must state the weight assigned to each medical opinion, and articulate the reasons

 supporting the weight assigned. Winschel, 631 F.3d at 1179. The failure to state the weight with

 particularity or articulate the reasons in support of the assigned weight prohibits the Court from




        4
           In the Eleventh Circuit, unpublished decisions are not binding, but are persuasive
 authority. See 11th Cir. R. 36-2.


                                                 -5-
Case 6:19-cv-00716-LRH Document 20 Filed 09/24/20 Page 6 of 10 PageID 932




 determining whether the ALJ’s ultimate decision is rational and supported by substantial evidence.

 Id.

        Claimant’s family physician, Dr. Tarik Alsharif, referred her to Dr. Silas, an orthopedic

 surgeon, for complaints of low back pain and sciatica. (R. 502). Claimant first saw Dr. Silas on

 February 10, 2015.     (R. 501-04).     Based on his physical examination and review of past

 radiographs of Claimant’s back, Dr. Silas diagnosed Claimant with chronic low back pain, left

 lumbar radiculitis, and recent onset of left lower extremity weakness. (R. 503). To obtain a better

 diagnostic picture, Dr. Silas referred Claimant to get an MRI of her lumbosacral spine. (R. 504).

 Also, Dr. Silas encouraged Claimant to avoid heavy lifting and to use a cane. (Id.).

        Claimant appeared for a follow up visit on February 26, 2015. (R. 505-06). Based on his

 physical examination and review of the MRI he ordered, Dr. Silas diagnosed Claimant with severe

 lumbar spinal stenosis and slightly improved lumbar radiculitis and recommended that she follow

 up with a neurosurgeon. (R. 505). Dr. Silas concluded by opining that Claimant would not be

 capable of returning to work for at least twelve (12) months. (R. 506). The record contains no

 other treatment notes from Dr. Silas.

        In October 2016, Dr. Silas completed a physical RFC assessment. (R. 828-33). In it, he

 opined that Claimant can occasionally-to-frequently lift and/or carry less than ten (10) pounds, sit

 less than six (6) hours in an 8-hour workday, will need to frequently change positions, and can stand

 and/or walk for less than two (2) hours in an 8-hour workday.           (R. 829).   As for postural

 limitations, Dr. Silas opined that Claimant can occasionally balance, kneel, and crawl, but can never

 climb, stoop, or crouch.    (R. 830).    As for environmental limitations, Dr. Silas opined that

 Claimant should avoid concentrated exposure to extreme temperatures, vibration, fumes, odors,




                                                 -6-
Case 6:19-cv-00716-LRH Document 20 Filed 09/24/20 Page 7 of 10 PageID 933




 dust, gases, poor ventilation, and hazards, such as heavy machinery. (R. 832). In support of these

 limitations, Dr. Silas pointed to Claimant’s lumbar spinal stenosis and spondylosis. (R. 828-33).

         The ALJ discussed Dr. Silas’ treatment notes and opinion in great detail. (R. 26-27).

 However, when weighing his opinion the ALJ said much less, stating that she had “generally

 adopted Dr. Silas’ finding that [Claimant] would be reduced to a less than sedentary assessment.”

 (R. 31). The ALJ said nothing more regarding the weight accorded to Dr. Silas’ opinion. (See

 id.).

         The ALJ adopted all of the limitations in Dr. Silas’ opinion with four exceptions. First, the

 ALJ found Claimant could occasionally lift and/or carry ten (10) pounds, while Dr. Silas opined that

 she could occasionally lift and/or carry less than ten (10) pounds. (Compare R. 24 with R. 829).

 Second, the ALJ found Claimant could sit for up to six (6) hours in an 8-hour workday, while Dr.

 Silas opined that she could sit for less than six (6) hours in an 8-hour workday. (Id.). Third, the

 ALJ did not find Claimant needed to adjust positions during the workday, while Dr. Silas opined

 that Claimant would need to frequently change positions. (Id.). Fourth and finally, the ALJ found

 Claimant could stand and walk for two (2) hours in an 8-hour workday, while Dr. Silas opined that

 Claimant could stand and/or walk for less than two (2) hours in an 8-hour workday. (Id.).

         Plaintiff argues that the ALJ erred by not explaining why she rejected some of Dr. Silas’

 opinions. The Court agrees. The fact that Dr. Silas is an examining physician 5 does not obviate




         5
           The Court recognizes that Dr. Silas treated Claimant on two occasions (R. 501-06) and
 that Plaintiff appears to contend that Dr. Silas is a treating physician (see Doc. 19 at 18 (“[T]he
 claimant was treated by an orthopedic expert, that being Dr. Silas, . . .[.]”). The Court, however,
 agrees with the Commissioner, that Dr. Silas is an examining physician. Coheley v. Soc. Sec.
 Admin., 707 F. App’x 656, 659 (11th Cir. 2017) (“because Dr. Wilson examined Claimant only
 twice, he was no treating physician . . .[.]”). This finding, however, does not affect the outcome of
 this appeal, since the error necessitating reversal is not tied to Dr. Silas’ status as an examining
 physician.


                                                 -7-
Case 6:19-cv-00716-LRH Document 20 Filed 09/24/20 Page 8 of 10 PageID 934




 the ALJ’s duty to explain why she rejected portions of his opinion. The ALJ was required to

 explain why she adopted some limitations and rejected others. Winschel, 631 F.3d at 1179. The

 failure to provide any explanation for rejecting some of the limitations identified by Dr. Silas

 precludes the Court from determining whether the ALJ’s ultimate decision is rational and supported

 by substantial evidence. Id.

         The Commissioner argues that the ALJ was under no obligation to weigh each aspect of Dr.

 Silas’ opinion. (Doc. 19 at 20-21 (citing Adams v. Comm’r, Soc. Sec. Admin., 586 F. App’x 531,

 533 (11th Cir. 2014); Newberry v. Comm’r, Soc. Sec. Admin., 572 F. App’x 671, 671-72 (11th Cir.

 2014)). While an ALJ is generally not required to expressly weigh each aspect of a medical

 opinion, Newberry, 572 F. App’x at 671-72, he or she must still provide some explanation for the

 weight assigned to the opinion. Winschel, 631 F.3d at 1179. That appears to have occurred in

 both Adams and Newberry and, therefore, those cases are inapposite. Adams, 586 F. App’x at 534

 (explaining the ALJ articulated with particularity the weight assigned to all medical opinions and

 did not err by failing to specifically address certain limitations contained in the treating neurologist’s

 opinion); Newberry, 572 F. App’x at 671-72 (finding the ALJ did not err by failing to explicitly

 weigh each part of a medical opinion where the ALJ articulated several reasons in support of the

 overall weight given to the same opinion). Here, on the other hand, the ALJ did not expressly state

 the weight assigned to Dr. Silas’ opinion. (See R. 27-27, 31). Instead, the ALJ seems to have

 implicitly assigned it partial weight, by adopting some but not all the limitations identified by Dr.

 Silas. The ALJ, though, did not articulate any reasons in support of this disposition and, under

 binding Eleventh Circuit authority, the failure to do so is error. Winschel, 631 F.3d at 1179. 6




         6
          To the extent the unpublished Adams and Newberry decisions are inconsistent with the
 published Winschel decision, the Court is bound to follow the holding in Winschel.


                                                   -8-
Case 6:19-cv-00716-LRH Document 20 Filed 09/24/20 Page 9 of 10 PageID 935




        The Commissioner attempts to overcome this error by arguing that the ALJ’s implicit

 rejection of certain limitations contained in Dr. Silas’ opinion is supported by substantial evidence.

 (Doc. 19 at 21-22). In so arguing, the Commissioner cites to various medical records, which he

 claims supports the ALJ’s handling of Dr. Silas’ opinion. (Id. (citing R. 337, 346, 448, 468, 503,

 588-89)). The Court, however, cannot not affirm the Commissioner’s decision based on such post

 hoc rationalizations. See, e.g., Dempsey v. Comm’r of Soc. Sec., 454 F. App’x 729, 733 (11th Cir.

 2011) (A court will not affirm based on a post hoc rationale that “might have supported the ALJ’s

 conclusion.”) (quoting Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984)). Accordingly, the

 Court concludes that this matter must be reversed and remanded so the ALJ can reweigh Dr. Silas’

 opinion and articulate the reason(s) supporting the weight assigned.

        In light of this determination, the Court declines to rule on Plaintiff’s remaining assignments

 of error. See Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983) (on remand the ALJ must

 reassess the entire record); McClurkin v. Soc. Sec. Admin., 625 F. App’x 960, 963 n.3 (11th Cir.

 2015) (no need to analyze other issues when case must be reversed due to other dispositive errors).

 V.     Conclusion

        Accordingly, it is ORDERED that:

         1. The Commissioner’s final decision is REVERSED and REMANDED for further

             proceedings consistent with this Order pursuant to sentence four of 42 U.S.C. §

             405(g).

         2. The Clerk is DIRECTED to enter judgment in favor of Plaintiff Perez and against the

             Commissioner, and to close the case.




                                                  -9-
Case 6:19-cv-00716-LRH Document 20 Filed 09/24/20 Page 10 of 10 PageID 936




         DONE and ORDERED in Orlando, Florida on September 24, 2020.




  Copies to:

  Counsel of Record

  The Court Requests that the Clerk
  Mail or Deliver Copies of this order to:

  The Honorable J. Elaine Burke
  Administrative Law Judge
  Office of Disability Adjudication and Review
  SSA OHO Hearing Office
  135 Circle Lane
  Knoxville, TN 37919-9998




                                                 - 10 -
